UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05983 The New Germany Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS SUMMARY OF GENERAL INFORMATION THE FUND The New Germany Fund, Inc. (the "Fund") is a diversified, actively-managed closed-end fund listed on the New York Stock Exchange with the symbol "GF." The Fund seeks long-term capital appreciation primarily through investment in middle-market German equities. It is managed and advised by wholly-owned subsidiaries of the Deutsche Bank Group. SHAREHOLDER INFORMATION Prices for the Fund's shares are published daily in the New York Stock Exchange Composite Transactions section of certain newspapers. Net asset value and market price information are published each Saturday in Barron's and other newspapers in a table called "Closed End Funds." Daily information on the Fund's net asset value is available from NASDAQ (symbol XGFNX). It is also available by calling: 1-800-437-6269. In addition, a schedule of the Fund's largest holdings, dividend data and general shareholder information may be obtained by calling this number. The foregoing information is also available on our web site: www.dws-investments.com. There are three closed-end funds investing in European equities managed by wholly-owned subsidiaries of the Deutsche Bank Group: • The European Equity Fund, Inc.—investing primarily in equity and equity-linked securities of companies domiciled in countries utilizing the euro currency (with normally at least 80% in securities of issuers in such countries). • The New Germany Fund, Inc.—investing primarily in middle market German companies with up to 20% in other Western European companies (with no more than 10% in any single country). • The Central Europe and Russia Fund, Inc.—investing primarily in equity and equity-linked securities of issuers domiciled in Central Europe and Russia (with normally at least 80% in securities of issuers in such countries). Please consult your broker for advice on any of the above or call 1-800-437-6269 for shareholder reports. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The New Germany Fund, Inc. Annual Report December 31, 2010   The New Germany Fund, Inc. LETTER TO THE SHAREHOLDERS Dear Shareholder, For the 12 months ended December 31, 2010, The New Germany Fund, Inc.'s, total return in USD was 23.40% based on net asset value, and 32.21% based on market value. During the same period, the total return in USD of the Fund's benchmark, the Midcap Market Performance Index, was 18.42%.1 For the last three months (Q4) in 2010, the Fund's total return in USD was 12.94% based on net asset value, and 9.51% based on market value. The benchmark return, in comparison, was 12.12%. During the year under review, among the most significant contributors to the fund's remarkable performance were Lanxess, PSI and Software. Lanxess is a chemicals company making products for the automotive and consumer goods industries. The company achieved significant volume increases in 2010, driven by sell-out demand of its main product, Butyl Rubber. PSI, the Fund's second best performer in 2010, is a leading developer of software and control systems for complex situations in the process control for energy suppliers, industry and infrastructure operators. The stock is considered to be one of the best ways to benefit from the coming investment boom in the European energy grid. Software was an outperformer in the fourth quarter 2010. The company raised its outlook to +18%–20% earnings growth for the full year 2010. In December the company finalized the merger with the IT services firm IDS Scheer. The company indicated that operational cost savings of up to €30 million would be achieved. As balance sheet quality leaves room for other acquisitions, we remain overweight in the company and the overall sector.2 The most significant detractors to the Fund's performance were EADS, Solarworld and Wacker Chemie. While EADS returned close to 15% in the full year, it was the Fund's biggest relative performance detractor in the past year given its 2% underweight in the Fund vs. the benchmark. The company benefitted from continued healthy order growth driven by the improving airline outlook, improving execution of its strategy, and an attractive valuation. It represents one of the biggest benchmark positions in the Fund. Solar energy companies were again amongst the worst performers in Q4 resulting in underperformance for the full year. Solarworld, down 19.9%, failed to participate in the rally of the fourth quarter. Solarworld lost more than 50% of its value in 2010 as the industry was plagued by a reduction in governmental subsidies and greater competition from Chinese manufacturers. After a strong performance of Wacker Chemie in the previous quarter, the shares moved mostly sideways in Q4. Although the company reported solid numbers and raised its full year forecast for the second time this year to sales of "well above 4.6 billion," investors' sentiment on solar-related stocks remained weak. The company generates 25% of its revenue in the solar industry, causing it to be dragged down by similar issues affecting Solarworld. We reduced our position but remain overweight. A number of benchmark stocks not owned by the Fund also had a significant detrimental effect on the Fund's performance vs. the benchmark. These stocks include TUI, up 66.3%, Dialog Semiconductor which rose 106.7% and Hugo Boss which rose 119.0% in the full year 2010. On a sector basis, the Fund finished the year with its biggest overweight positions in information technology, materials and consumer discretionary. The biggest sector underweights, based on the STOXX industry classification, include health care, industrials and financials. Beyond the stocks previously mentioned, a significant position exists in Rheinmetall. The most significant underweight stocks include Rhön-Klinikum*, Kabel* and Deutschland*. During the last quarter, earnings for the German DAX companies for the year 2010 were upgraded by 4% and 1.6% for 2011. This results in an average expected earnings growth of 47% for 2010 and +11.2% for the year 2011. The picture looks even brighter for the MDAX, where consensus earnings within the last three months were upgraded by +4.9% for 2010 and 2.6% for 2011. This translates to an For additional information about the Fund including performance, dividends, presentations, press releases, daily NAV and shareholder reports, please visit www.dws-investments.com 1 LETTER TO THE SHAREHOLDERS (continued) average expected earnings growth of +216% in 2010 and +25.3% in 2011. The MDAX is trading at a 2011 expected earnings number of IBES P/E of 13.6x at a premium versus the DAX at 11.1x which is rational given higher expected growth rates.3 The Fund's market value discount to net asset value averaged 12.19% for the full year 2010 compared with 19.79% for the same period a year earlier. For the three months ended December 31, 2010 the average discount was 9.86% compared with 15.39% for the same quarter a year earlier. We are maintaining our positive general view for the coming months. Macroeconomic topics will remain on the agenda and in particular, sovereign debt issues are likely to cause uneasiness in the market. However, our view is that, at least for the time being, the government will keep the euro intact. Germany, in particular, with its strong export machinery to markets outside of Europe, is benefiting from staying with a weak euro. The question remains though as to how long global financial markets will be willing to allow governments to run extensive deficits as it is still the market that is funding them. Besides sovereign debt issues, the markets will focus on corporate earnings. The next quarters are by far tougher to beat as the comparable base has significantly increased in 2010. Although domestic demand in core Europe is picking up, the growth component is still likely to come from the emerging markets. Again, there is the special case of Germany where the exposure to China in particular has grown in importance. Emerging markets growth will strongly depend first on whether central banks are able to reduce inflation and second on how well overall growth is affected by monetary headwinds. Overall, we expect a positive environment for equities with stockpicking to become an even greater differentiating factor among investors. Sincerely, Christian Strenger Chairman Rainer Vermehren Vice President and Lead Portfolio Manager Michael G. Clark President and Chief Executive Officer The sources, opinions and forecasts expressed are as of the date of this report. There is no guarantee that the views, opinions and forecasts expressed herein will come to pass. This information is subject to change at any time based on market and other conditions and should not be construed as a recommendation for any specific security. Past performance does not guarantee future results. * Not held in the portfolio as of December 31, 2010. 1 The Midcap Market Performance Index is a total return index that is composed of various mid-cap securities across all sectors of the MDAX and TecDAX. MDAX is a total rate of return index of 50 mid-cap issues that rank below the DAX. DAX is a total rate of return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. TecDAX is a total return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment beneath the DAX. Index returns assume reinvestment of dividends and, unlike Fund2 returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. 2 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 3 The Thomson Reuters IBES provides detailed and consensus estimates of up to 26 forecast measures for more than 60,000 companies in 67 countries worldwide. For additional information about the Fund including performance, dividends, presentations, press releases, daily NAV and shareholder reports, please visit www.dws-investments.com 2 FUND HISTORY AS OF DECEMBER 31, 2010 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent performance. TOTAL RETURNS: For the years ended December 31, Net Asset Value(a) % % )%(b) % % Market Value(a) % % )% % % Benchmark(c) % % )% % % (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gains distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. (b) Return includes the effect of the $0.18 per share accretion associated with the Fund's tender offer in-kind. Excluding this accretion, total return would have been 0.95% lower. (c) Represents the Midcap Market Performance Index.* * The Midcap Market Performance Index is a total return index that is composed of various mid-cap securities across all sectors of the MDAX** and TecDAX***. ** MDAX is a total rate of return index of 50 mid-cap issues that rank below the DAX. DAX is the total rate of return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. *** TecDAX is a total return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment beneath the DAX. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Investments in funds involve risks, including the loss of principal. This Fund is diversified, but primarily focuses its investments in Germany, thereby increasing its vulnerability to developments in that country. Investing in foreign securities presents certain risks generally not associated with domestic investments, such as currency fluctuation, political and economic changes, and market risks. This may result in greater market price volatility. Closed-end funds, unlike open-end funds, are not continuously offered. Shares, once issued, are traded in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below, or above net asset value. The Fund has elected to be subject to the statutory calculation, notification and publication requirements of the German Investment Tax Act (Investmentsteuergesetz) for the fiscal year ended December 31, 2010. 3 FUND HISTORY AS OF DECEMBER 31, 2010 (continued) STATISTICS: Net Assets $ Shares Outstanding Net Asset Value (NAV) Per Share $ DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS: Record Date Payable Date Ordinary Income ST Capital Gains LT Capital Gains Total Distribution 12/31/10 01/28/11* $ $ — $ — $ 04/30/10 05/10/10 $ $ — $ — $ 12/31/09 01/28/10** $ $ — $ — $ 05/04/09 05/14/09 $ $ — $ — $ 12/15/08 12/31/08 $ $ — $ — $ 05/06/08 05/15/08 $ $ — $ — $ 12/21/07 01/10/08*** $ $ — $ — $ 05/03/07 05/15/07 $ $ — $ — $ 12/21/06 12/28/06 $ $ — $ — $ 05/05/06 05/15/06 $ $ — $ — $ 12/22/05 12/30/05 $ $ — $ — $ 05/19/05 05/27/05 $ $ — $ — $ 12/22/04 12/31/04 $ $ — $ — $ 05/06/04 05/14/04 $ $ — $ — $ 12/22/03 12/31/03 $ $ — $ — $ 07/24/03 07/30/03 $ $ — $ — $ OTHER INFORMATION: NYSE Ticker Symbol GF NASDAQ Symbol XGFNX Dividend Reinvestment Plan Yes Voluntary Cash Purchase Program Yes Annual Expense Ratio (12/31/10) 1.15% Fund statistics and expense ratio are subject to change. Distributions are historical, will fluctuate and are not guaranteed. * Although this distribution is payable in 2011, it may have been taxable for 2010. ** Although this distribution was paid in 2010, it may have been taxable for 2009. *** Although this distribution was paid in 2008, it may have been taxable for 2007. 4 PORTFOLIO BY MARKET SECTOR AS OF DECEMBER 31, 2010 (As a % of Common and Preferred Stocks) 10 LARGEST EQUITY HOLDINGS AS OF DECEMBER 31, 2010 (As a % of Common and Preferred Stocks) 1. Lanxess % 2. Software % 3. EADS % 4. Hochtief % 5. Continental % 6. Rheinmetall % 7. GEA Group % 8. Wacker Chemie % 9. MTU Aero Engines Holding % Bilfinger Berger % Portfolio by Market Sector and 10 Largest Equity Holdings are subject to change and not indicative of future portfolio composition. For more complete details about the Fund's Schedule of Investments, see page 14. Following the Fund's fiscal first and third quarter-ends, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form is available on the SEC's web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. A complete list of the Fund's portfolio holdings as of the month end is posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. 5   INTERVIEW WITH THE VICE PRESIDENT AND LEAD PORTFOLIO MANAGER — RAINER VERMEHREN Question: What aspects of the sovereign debt crisis in Europe have impacted markets the most over the past quarter? Answer: Markets reacted very negatively to the notion of "orderly restructuring" put forward by the European Council at the end of October 2010. The possibility of private losses on sovereign debt hit the European periphery particularly hard. The growing contagion from the Irish crisis makes it increasingly likely that a resolution to current market stress requires the involvement of the EFSF (European Financial Stability Facility) and/or the International Monetary Fund. The prevailing concern among European investors is that problems within the Eurozone continue to be addressed only as they surface, and neither governments nor central banks have outlined a larger, more encompassing solution capable of instilling more assurance with investors.1 Question: One of the fund's investment themes focuses on strong emerging markets demand. Can you name fund holdings that fit this theme? Answer: Yes, Germany has emerged from the global financial crisis as well as it did, in part because a very significant portion of the country's economic growth is anchored in the manufacturing and technology sector. The ongoing higher growth within emerging markets has continued to demand many of the technologically innovative products produced in Germany. Since growth within Europe has been the slowest among the world's major economic regions (US, Europe and Asia), and consumption there, as a result, has stagnated, it was natural for the shift in exports to migrate to the Far East. Important holdings over the past year worth mentioning include Aixtron, Software and Wacker Chemie. Aixtron manufactures equipment for the semiconductor industry and had 82% of its 2009 (last full year available) sales in Asia. The company's customers use its equipment in the production of LEDs, lasers, solar cells and other applications. Software provides business infrastructure software solutions worldwide, with 74% of 2009 revenues coming from outside Europe. The company's products include solutions for managing data, enabling Service-Oriented Architecture (SOA) and improving business processes. Wacker Chemie manufactures various chemical products for a wide array of customers worldwide and recorded 54% of 2009 sales outside Europe, 34% directly in Asia. Question: With a year behind us where Germany displayed the strongest gross domestic product (GDP) growth since reunification, what is your outlook for 2011?2 Answer: German GDP for 2010 came in up 3.6%, and based on current order flow for industrial production, 2011 looks like it could become a year with very similar growth. Germany remains the fourth largest economy in the world and the largest in Europe, making up close to 27% of European GDP in 2009 and extending that lead in 2010 given its GDP growth rate above the European average. While the level of debt to GDP, is quite high, it remains below the European average of close to 85%. Germany is expected to remain the European motor of growth for the next year as industrial production growth, currently at 11% year-over-year (YoY), is the highest within Europe and is supported by a strong order flow from overseas trading partners, currently close to 22% YoY. Germany remains in a sweet spot as it has a strong manufacturing base, it benefits from relatively lower interest rates than many of its European neighbors, and the main regions to which it exports its products (i.e. Asia) continue to display very robust growth into 2011. Finally, early economic indicators, such as the IFO Business Climate Index, are at high absolute levels but continue to trend higher, so while the GDP growth rate may mirror the high growth of the past year, a growth rate above 3% for 2011 should be manageable.3 1 The Eurozone refers to a currency union among the European Union member states that have adopted the Euro as their sole currency. 2 Gross domestic product (GDP) is the value of goods and services produced in an economy. 3 The IFO Business Climate Index is a closely watched indicator of German business conditions, based on a monthly survey of about 7,000 companies. It is widely seen as a barometer for economic conditions in the whole of the Eurozone. Index returns assume reinvested dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. The sources, opinions and forecasts expressed are as of the date of this report. There is no guarantee that the views, opinions and forecasts expressed herein will come to pass. This information is subject to change at any time based on market and other conditions and should not be construed as a recommendation for any specific security. Past performance does not guarantee future results. 6 DIRECTORS OF THE FUND Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Detlef Bierbaum, 68(1)(2) Class I Since 2008 Vice Chairman of the Supervisory Board of Oppenheim KAG GmbH (asset management) and a member of the Supervisory Board of Deutsche Bank Österreich AG since April 2010 (formerly Bank Sal. Oppenheim Jr. & Cie. (österreich) AG (private bank) from July 2005 until April 2010). Mr. Bierbaum also serves as a member of the Board or Supervisory Board of a number of non-U.S. investment companies and of companies in diverse businesses including insurance, reinsurance, real estate, and retailing. He is a former member of the Supervisory Board of Sal. Oppenheim Jr. & Cie. KGaA (private bank) (2008 to March 2010) and was formerly a partner of that firm. He is also a former member of the Supervisory Board of DWS Investment GmbH (asset management) (2005-2008). Director, The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). John Bult, 74(1)(2) Class II Since 1990 Chairman, PaineWebber International (financial services holding company) (since 1985). Mr. Bult has many years of experience in the securities industry. Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). Director of The Greater China Fund, Inc. (closed-end fund) (since 1992). 7 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Ambassador Richard R. Burt, 63(1) Class III Since 2004 Managing Director, McLarty Associates (international strategic advisory). Formerly, Chairman, Diligence, Inc. (international information and risk management firm) (2002-2007); Chairman of the Board, Weirton Steel Corp. (1996-2004); Partner, McKinsey & Company (consulting firm) (1991-1994); State Department, Chief Negotiator in charge of negotiating the Arms Treaty with Russia (1989-1991); U.S. Ambassador to the Federal Republic of Germany (1985-1989). Mr. Burt is also Director, IGT, Inc. (gaming technology) (since 1995), and HCL Technologies, Inc. (information technology and product engineering) (since 1999) and member, Textron Inc. International Advisory Council (aviation, automotive, industrial operations and finance) (since 1996). Director, The European Equity Fund, Inc. (since 2000) and The Central Europe and Russia Fund, Inc. (since 2000). Director, UBS family of mutual funds (since 1995). John H. Cannon, 68(1) Class II Since 1990 Consultant (since 2002). Formerly, Vice President and Treasurer, Venator Group/Footlocker, Inc. (footwear retailer) (1982- 2002). Director of The Central Europe and Russia Fund, Inc. (since 2004) and The European Equity Fund, Inc. (since 2004). 8 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Richard Karl Goeltz, 68(1) Class I Since 1990 Retired. Formerly Vice Chairman and Chief Financial Officer of American Express Co. (financial services) (1996-2000) and previously served as chief financial officer of two other major multi-national corporations. Mr Goeltz is a member of the Council and Court of Governors of the London School of Economics and Political Science, Trustee of the American Academy in Berlin and of other charitable organizations. Director, The European Equity Fund, Inc. (since 2008) and The Central Europe and Russia Fund, Inc. (since 2008). Independent Non-Executive Director of Aviva plc (financial services) and The Warnaco Group Inc. (apparel). Formerly director of Federal Home Loan Mortgage Corporation and Delta Air Lines, Inc. (air transport). Dr. Franz Wilhelm Hopp, 68(1) Class III Since 1993 Member of the Board of Management of KarstadtQuelle Pension Trust e.V. (February 2007-September 2009). Former Member of the Boards of Management of ERGO Insurance Group AG, ERGO Europa Beteiligungsgesellschaft AG, and ERGO International AG (insurance) (over five years until 2004). Former Member of the Boards of Management of VICTORIA Holding, VICTORIA Lebensversicherung AG (life insurance), VICTORIA Versicherung AG (insurance), VICTORIA International, VICTORIA Rückversicherung AG (reinsurance) and D.A.S. Versicherungs-AG. (insurance). Director of The European Equity Fund, Inc. (since 2008) and The Central Europe and Russia Fund, Inc. (since 2008). 9 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Dr. Friedbert Malt, 69(1) Class III Since 2007 Vice Chairman and Member of the Executive Committee of NOL Neptune Orient Lines Ltd., Singapore ("NOL") (since 2002). He currently is also a Director of NOL (since 2000) and TÜV Rheinland of North America, Inc., a company offering independent testing and assessment services. Formerly, Dr. Malt was a Member of the Executive Board of DG Bank (now DZ Bank), Frankfurt (until 2001). Director, The European Equity Fund, Inc. (since 2007) and The Central Europe and Russia Fund, Inc. (since 2007). Christian H. Strenger, 67(1)(2) Class I Since 1990 Member of Supervisory Board (since 1999) and formerly Managing Director (1991-1999) of DWS Investment GmbH (investment management), a subsidiary of Deutsche Bank AG. Mr. Strenger is also Member, Supervisory Board, Evonik Industries AG (chemical, utility and property business), Fraport AG (international airport business) and Hermes Equity Ownership Services Ltd. (governance advisory). Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). Dr. Frank Trömel, 74(1)(3) Class III Since 1990 Deputy Chairman of the Supervisory Board of DELTON AG (strategic management holding company operation in the pharmaceutical, household products, logistics and power supply sectors) (2000-2006). Member (since 2000) and Vice President (2002-2006) of the German Accounting Standards Board. Formerly director of The European Equity Fund, Inc. (2005-2009) and The Central Europe and Russia Fund, Inc. (2005-2009). 10 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Robert H. Wadsworth, 70(1)(4) Class I Since 1992 President, Robert H. Wadsworth Associates, Inc. (consulting firm) (1983-present). Mr. Wadsworth also has experience as an owner and chief executive officer of various businesses serving the mutual fund industry, including a registered broker-dealer and a registered transfer agent, and has served as a senior executive officer of several mutual funds. Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990), as well as other funds in the Fund Complex. Joachim Wagner, 63(1) Class II Since 2009 Chief Financial Officer, RAG Beteiligungs AG/Evonik Industries AG, Germany (chemical, utility and property business) (2006-2009). Formerly, Chief Financial Officer, Degussa AG, Germany (chemical manufacturer) (2001-2006). Mr. Wagner is also a member of the Supervisory Board of a German retail bank and a member of the advisory board of a private German bank. Director of The European Equity Fund, Inc. (since 2009). 11 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Werner Walbröl, 73(1) Class II Since 2004 Delegate for North American Humboltt Universitat (Berlin). Formerly, President and Chief Executive Officer, The European American Chamber of Commerce, Inc. (2004-2008); President and Chief Executive Officer, The German American Chamber of Commerce, Inc. (until 2003). Mr. Walbröl is also a Director of The German American Chamber of Commerce, Inc. President and Director, German-American Partnership Program (student exchange programs), and a Director of an independent testing and assessment company. Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). (1) Indicates that each Director also serves as a Director of The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Manager (except for Mr. Wagner who also only serves as a Director of The European Equity Fund, Inc. and Dr. Trömel who is not a Director of any other closed-end registered investment company for which Deutsche Investment Management Americas Inc. acts as Manager). (2) Indicates "interested" Director, as defined in the Investment Company Act of 1940, as amended (the "1940 Act"). Mr. Bult is an "interested" Director because of his affiliation with PaineWebber International, an affiliate of UBS Securities LLC, a registered broker-dealer, and Mr. Strenger is an "interested" Director because of his affiliation with DWS-Deutsche Gesellschaft für Werpapiersparen mbH ("DWS"), a majority-owned subsidiary of Deutsche Bank AG, and because of his ownership of Deutsche Bank AG shares. Prior to April 2010, Mr. Bierbaum was "interested" because of his prior relationship with Sal. Oppenheim Jr. & Cie KGaA, which executed portfolio securities transactions for the Fund and certain affiliated persons, and because of his former ownership of Deutsche Bank AG shares. (3) Dr. Trömel's son has been employed since March 1, 2002 by an indirect subsidiary of Deutsche Bank AG. (4) Indicates that Mr.Wadsworth also serves as Director/Trustee of the DWS Investments' open-end and closed-end investment companies. These Funds are advised by Deutsche Investment Management Americas Inc., an indirect wholly-owned subsidiary of Deutsche Bank AG. * The address of each Director is c/o Deutsche Investment Management Americas Inc., 345 Park Avenue, NYC20-2799, New York, NY 10154. † The term of office for Directors in Class I expires at the 2013 Annual Meeting, Class II expires at the 2011 Annual Meeting and Class III expires at the 2012 Annual Meeting. †† The information above includes each Director's principal occupation during the last five years and other information relating to the experience, attributes and skills relevant to each Director's qualifications to serve as a Director, which led (together with the Director's current and prior experience as a Director of other SEC reporting companies, if any, as indicated elsewhere in the table) to the conclusion that each Director should serve as a Director for the Fund. 12 OFFICERS OF THE FUND* Name, Age Principal Occupations During Past Five Years Michael G. Clark(1,2), 45 President and Chief Executive Officer Managing Director(3), Deutsche Asset Management (since 2006); President of DWS family of funds. Formerly, Director of Fund Board Relations (2004-2006) and Director of Product Development, Merrill Lynch Investment Managers (2000-2004). Paul H. Schubert(2,4), 47 Chief Financial Officer and Treasurer Managing Director(3), Deutsche Asset Management (since 2004). Formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds at UBS Global Asset Management (1998-2004). Rainer Vermehren(5,6), 42 Vice President Director(3), DWS Investment GmbH (since 2007). Fund Manager, DWS Investment GmbH (since 1997). John Millette(7,8), 48 Secretary Director(3), Deutsche Asset Management (since 2002). Rita Rubin(9,10), 40 Chief Legal Officer Vice President and Counsel, Deutsche Asset Management (since 2007). Formerly, Vice President, Morgan Stanley Investment Management Inc. (2004-2007). Alexis Kuchinsky(10,11), 34 Chief Compliance Officer Vice President, Deutsche Asset Management (since 2002); Head of Compliance Program Oversight of Deutsche Asset Management. John Caruso(5,10), 45 Anti-Money Laundering Compliance Officer Managing Director(3), Deutsche Asset Management. Each also serves as an Officer of The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Manager. * As a result of their respective positions held with the Manager, these individuals are considered "interested persons" of the Manager within the meaning of the 1940 Act. Interested persons receive no compensation directly from the Fund. (1) Since June 15, 2006. (2) Address: 100 Plaza One, Jersey City, New Jersey 07311. (3) Executive title, not a board directorship. (4) Since November 5, 2004. (5) Since February 1, 2010. (6) Address: Mainzer Landstraße 178-190, Frankfurt am Main, Germany. (7) Since January 3, 2011. From July 14, 2006 to January 3, 2011 served as Assistant Secretary to the Fund. From January 30, 2006 to July 14, 2006 served as Secretary to the Fund. (8) Address: One Beacon Street, Boston, Massachusetts 02108. (9) Since July 21, 2008. (10) Address: 60 Wall Street, New York, New York 10005. (11) Since August 24, 2009. 13 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2010 Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 90.5% COMMON STOCKS – 86.3% AEROSPACE & DEFENSE – 3.7% MTU Aero Engines Holding $ AUTO COMPONENTS – 6.6% Continental* ElringKlinger CHEMICALS – 13.1% Lanxess Symrise Wacker Chemie COMPUTERS & PERIPHERALS – 3.3% Wincor Nixdorf CONSTRUCTION & ENGINEERING – 8.1% Bilfinger Berger Hochtief ELECTRICAL EQUIPMENT – 2.0% SGL Carbon*† Tognum HEALTH CARE PROVIDERS & SERVICES – 1.5% Celesio HOUSEHOLD DURABLES – 0.3% Loewe† INDUSTRIAL CONGLOMERATES – 4.3% Rheinmetall INSURANCE – 1.0% Hannover Rueckversicherung INTERNET SOFTWARE & SERVICES – 3.1% United Internet Shares Description Value(a) MACHINERY – 7.3% GEA Group $ Gildemeister MAX Automation Pfeiffer Vacuum Technology MEDIA – 1.5% Axel Springer METALS & MINING – 3.6% Aurubis Salzgitter PROFESSIONAL SERVICES – 1.2% Bertrandt REAL ESTATE MANAGEMENT & DEVELOPMENT – 2.5% Deutsche Euroshop SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 3.9% Aixtron† Solarworld† SOFTWARE – 6.6% PSI† Software SPECIALTY RETAIL – 4.2% Douglas Holdings Fielmann Tom Tailor Holding* TEXTILES, APPAREL & LUXURY GOODS – 0.6% Puma THRIFTS & MORTGAGE FINANCE – 2.0% Aareal Bank* The accompanying notes are an integral part of the financial statements. 14 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2010 (continued) Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 90.5% (continued) TRADING COMPANIES & DISTRIBUTORS – 3.5% Brenntag* $ Kloeckner & Co.* TRANSPORTATION INFRASTRUCTURE – 2.4% Fraport Total Common Stocks (cost $187,060,269) PREFERRED STOCKS – 4.2% HEALTH CARE EQUIPMENT & SUPPLIES – 0.7% Sartorius (cost $691,434) MACHINERY – 1.2% Jungheinrich (cost $3,195,087) MEDIA – 2.3% ProSiebenSat.1 Media (cost $5,665,065) Total Preferred Stocks (cost $9,551,586) Total Investments in German Securities (cost $196,611,855) INVESTMENTS IN DUTCH COMMON STOCKS – 7.8% AEROSPACE & DEFENSE – 5.1% EADS* LIFE SCIENCES TOOLS & SERVICES – 2.7% QIAGEN* Total Investments in Dutch Common Stocks (cost $24,025,611) Total Investments in Common and Preferred Stocks – 98.3% (cost $220,637,466) Shares Description Value(a) SECURITIES LENDING COLLATERAL – 4.4% Daily Assets Fund Institutional, 0.27% (cost $13,964,700)(b)(c) $ CASH EQUIVALENTS – 0.0% Central Cash Management Fund, 0.19% (cost $19,202)(c) Total Investments – 102.7% (cost $234,621,368)** Other Assets and Liabilities, Net – (2.7%) ) NET ASSETS – 100.0% $ * Non-income producing security. † All or a portion of these securities were on loan (See Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $13,481,816, which is 4.2% of net assets. ** The cost for federal income tax purposes was $236,215,011. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $92,271,290. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $98,528,452 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,257,162. (a) Value stated in US dollars. (b) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. The accompanying notes are an integral part of the financial statements. 15 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2010 (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ — $ — $ Netherlands — — Short-Term Instruments(d) — — Total $ $ — $ — $ There have been no significant transfers in and out of Level 1 and Level 2 fair value measurements during the year December 31, 2010. (d) See Schedule of Investments for additional detailed categorizations. The accompanying notes are an integral part of the financial statements. 16 THE NEW GERMANY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2010 ASSETS Investments in securities, at value (cost $220,637,466) — including $13,481,816 of securities loaned $ Investment in Central Cash Management Fund (cost $19,202) Investment in Daily Assets Fund Institutional (cost $13,964,700)* Total Investments, at value (cost $234,621,368) Foreign currency, at value (cost $6,694,229) Foreign taxes recoverable Interest receivable Other assets Total assets LIABILITIES Payable upon return of securities loaned Management fee payable Investment advisory fee payable Payable for Directors' fees and expenses Distributions payable Accrued expenses and other liabilities Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital, $0.001 par (Authorized 80,000,000 shares) Cost of 16,693,559 shares held in Treasury ) Distributions in excess of net investment income ) Accumulated net realized gain (loss) on investments and foreign currency ) Net unrealized appreciation on investments and foreign currency Net assets $ Net assets value per share ($319,864,957 ÷ 18,055,782 shares of common stock issued and outstanding) $ * Represents collateral on securities loaned. The accompanying notes are an integral part of the financial statements. 17 THE NEW GERMANY FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2010 NET INVESTMENT INCOME Income: Dividends (net of foreign withholding taxes of $488,159) $ Interest Income distributions – Central Cash Management Fund Securities lending, including income from Daily Assets Fund Institutional, net of borrower rebates Total investment income Expenses: Management fee Investment advisory fee Custodian fee Services to shareholders Reports to shareholders Directors' fees and expenses Professional fees NYSE listing fee Insurance Miscellaneous Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) from: Investments Foreign currency ) Gain realized on the sale of investments not meeting investment compliance policies (Note 8) Net realized gain (loss) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency Change in net unrealized appreciation (depreciation) Net gain (loss) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of the financial statements. 18 THE NEW GERMANY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the year ended December 31, 2010 For the year ended December 31, 2009 INCREASE (DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income ) ) Capital share transactions: Net proceeds from reinvestment of dividends (123,499 and 0 shares, respectively) — Cost of shares repurchased (802,336 and 830,399 shares, respectively) ) ) Net decrease in net assets from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of year End of year (including distributions in excess of net investment income of $936,692 and undistributed net investment income of $308,074, as of December 31, 2010 and December 31, 2009, respectively) $ $ The accompanying notes are an integral part of the financial statements. 19 THE NEW GERMANY FUND, INC. FINANCIAL HIGHLIGHTS Selected data for a share of common stock outstanding throughout each of the years indicated: For the years ended December 31, Per share operating performance: Net asset value: $ Beginning of year Net investment income (loss)(a) (c) Net realized and unrealized gain (loss) on investments and foreign currency ) Increase (decrease) from investment operations ) Distributions from net investment income ) Accretion resulting from tender offer — Dilution in net asset value from dividend reinvestment ) — Increase resulting from share repurchases — Net asset value: End of year $ Market value: End of year $ Total investment return for the year† Based upon market value % % )% % % Based upon net asset value %(b) % )%(d)(e) % % Ratio to average net assets: Total expenses % % % %* %* Net investment income (loss) % Portfolio turnover 45 % 42 % 40 % 47 % 45 % Net assets at end of year (000's omitted) $ (a) Based on average shares outstanding during the year. (b) Includes the effect of a gain realized on the sale of investments not meeting investment compliance policies of the Fund (See Note 8). Excluding this gain, total return would have been 0.52% lower. (c) Net investment income per share and the ratio of net investment income include non-recurring dividend income amounting to $0.04 per share and 0.23% of average daily net assets, respectively. (d) Includes the effect of a gain realized on the sale of investments not meeting investment compliance policies of the Fund. Excluding this gain, total return would have been 0.06% lower. (e) Return includes the effect of $0.18 per share accretion associated with the Fund's tender offer in-kind. Excluding this accretion, total return would have been 0.95% lower. † Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gains distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. * Prior to February 2007, custody credits were earned on U.S. cash balances. The ratios of total expenses after custody credits to average net assets are 1.00% and 1.30% for 2007 and 2006, respectively. 20 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2010 NOTE 1. ACCOUNTING POLICIES The New Germany Fund, Inc. (the "Fund") was incorporated in Maryland on January 16, 1990 as a non-diversified, closed-end management investment company. The Fund commenced investment operations on January 30, 1990. The Fund became a diversified fund on October 26, 2007. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Security Valuation: The Fund calculates its daily net asset value per share for publication at 11:30 a.m., New York time. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange or over-the-counter market on which they trade prior to the time of valuation and are categorized as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with the Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of security, the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of the fair value measurements is included in a table following the Fund's Schedule of Investments. Securities Transactions and Investment Income: Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. Securities Lending: The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership 21 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2010 (continued) of the securities it has loaned and continues to receive interest and dividends paid by the securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. Deutsche Investment Management Americas Inc. receives a management/administration fee (0.10% annualized effective rate as of December 31, 2010) on the cash collateral invested in the affiliated money fund. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of fees paid to a lending agent, and a portion of the interest that is paid to the borrower of the securities. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Foreign Currency Translations: The books and records of the Fund are maintained in United States dollars. Assets and liabilities denominated in foreign currency are translated into United States dollars at the 11:00 a.m. midpoint of the buying and selling spot rates quoted by the Federal Reserve Bank of New York. Purchases and sales of investment securities, income and expenses are reported at the rate of exchange prevailing on the respective dates of such transactions. The portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Contingencies: In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. Taxes: No provision has been made for United States Federal income tax because the Fund intends to meet the requirements of the United States Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income to its shareholders. For United States Federal income tax purposes, the Fund has a capital loss carryforward at December 31, 2010 of approximately $12,098,000 which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017, whichever comes first. During the year ended December 31, 2010, the Fund utilized $37,491,000 of prior year capital loss carryforward. Additionally, based on the Fund's understanding of the tax rules and rates related to income, gains and transactions for the foreign jurisdictions in which it invests, the Fund will provide for foreign taxes, and where appropriate, deferred foreign taxes. The Fund has reviewed the tax positions for the open tax years as of December 31, 2010 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Dividends and Distributions to Shareholders: The Fund records dividends and distributions to its shareholders on the ex-dividend date. Income and capital gain distributions are determined in accordance with United States Federal income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to investments in foreign denominated investments, investments in foreign 22 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2010 (continued) passive investment companies, recognition of certain foreign currency gains (losses) as ordinary income (loss) and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2010, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforward $ ) Net unrealized appreciation (depreciation) $ In addition, the tax character of distributions paid to share-holders by the Fund is summarized as follows: Years Ended December 31 Distributions from ordinary income* $ $ *For tax purposes short-term capital gains are considered ordinary income. NOTE 2. MANAGEMENT AND INVESTMENT ADVISORY AGREEMENTS The Fund has a Management Agreement with Deutsche Investment Management Americas Inc. (the "Manager"). The Fund has an Investment Advisory Agreement with Deutsche Asset Management International GmbH (the "Investment Adviser"). The Manager and the Investment Adviser are affiliated companies. The Management Agreement provides the Manager with a fee, computed weekly and payable monthly, at the annual rates of 0.65% of the Fund's average weekly net assets up to $100 million, 0.55% of such assets in excess of $100 million and up to $500 million, and 0.50% of such assets in excess of $500 million. The Investment Advisory Agreement provides the Investment Adviser with a fee, computed weekly and payable monthly, at the annual rates of 0.35% of the Fund's average weekly net assets up to $100 million and 0.25% of such assets in excess of $100 million. Accordingly, for the year ended December 31, 2010, the combined fee pursuant to the Management and Investment Advisory Agreements was equivalent to an annual effective rate of 0.87% of the Fund's average daily net assets. Pursuant to the Management Agreement, the Manager is the corporate manager and administrator of the Fund and, subject to the supervision of the Board of Directors and pursuant to recommendations made by the Fund's Investment Adviser, determines suitable securities for investment by the Fund. The Manager also provides office facilities and certain administrative, clerical and bookkeeping services for the Fund. Pursuant to the Investment Advisory Agreement, the Investment Adviser, in accordance with the Fund's stated investment objectives, policies and restrictions, makes recommendations to the Manager with respect to the Fund's investments and, upon instructions given by the Manager as to suitable securities for investment by the Fund, transmits purchase and sale orders and selects brokers and dealers to execute portfolio transactions on behalf of the Fund. NOTE 3. TRANSACTIONS WITH AFFILIATES DWS Investments Service Company ("DISC"), an affiliate of the Manager, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent and dividend-paying agent paying functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2010, the amount charged to the Fund by DISC aggregated $37,490, of which $6,248 is unpaid. Deutsche Bank AG, the German parent of the Manager and the Investment Adviser, and its affiliates may receive brokerage commissions as a result of executing agency transactions in portfolio securities on behalf of the Fund, that the Board determined were effected in compliance with the Fund's Rule 17e-1 procedures. For the year ended December 31, 2010, Deutsche Bank did not receive brokerage commissions. 23 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2010 (continued) Certain Officers of the Fund are also officers of either the Manager or Investment Adviser. The Fund pays each Director not an "interested person" of the Manager or Investment Adviser retainer fees plus specified amounts for attended board and committee meetings. The Fund may invest uninvested cash balances in Central Cash Management Fund, which is managed by the Advisor. The Fund indirectly bears its proportionate share of the expenses of the underlying money market funds. Central Cash Management Fund does not pay the Advisor an investment management fee. Central Cash Management Fund seeks a high level of current income consistent with liquidity and the preservation of capital. NOTE 4. PORTFOLIO SECURITIES Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2010, were $119,092,059, and $129,574,945, respectively. NOTE 5. INVESTING IN FOREIGN MARKETS Foreign investments may involve certain considerations and risks not typically associated with those of domestic origin as a result of among others, the possibility of political and economic developments, and the level of governmental supervision and regulation of foreign securities markets. In addition, certain foreign markets may be substantially smaller, less developed, less liquid and more volatile than the major markets of the United States. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. NOTE 6. CAPITAL During the year ended December 31, 2010 and the year ended December 31, 2009, the Fund purchased 802,336 and 830,339 of its shares of common stock on the open market at a total cost of $10,269,965 and $7,763,606, ($12.80 and $9.35 average per share), respectively. The weighted average discount of these purchased shares comparing the purchased price to the net asset value at the time of purchase was 13.13% and 18.75%, respectively. During the year ended December 31, 2010, the Fund issued for dividend reinvestment 123,499 shares. The average discount of these issued shares comparing the issue price to the net asset value at the time of issuance was 16.13%. NOTE 7. TENDER OFFER AND SHARE REPURCHASES On July 20, 2010 the Fund announced that the Board of Directors approved a series of up to four, consecutive, semiannual tender offers each for up to 5% of the Fund's outstanding shares at a price equal to 98% of net asset value. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period commenced September 1, 2010 and expired on November 24, 2010. During the measurement period the Fund's shares traded at an average discount to NAV of less than 10%. Therefore, the Fund was not required to conduct a tender offer. The second measurement period will commence on March 7, 2011 and expire on May 27, 2011. The Fund simultaneously announced that the Board of Directors had authorized the Fund to repurchase up to 950,000 shares during the period August 1, 2010 through July 31, 2011. The Fund had previously been authorized to repurchase up to 1,000,000 shares between November 1, 2009 through October 31, 2010. Purchases are made when it is believed that such repurchases are advantageous to the Fund. Monthly updates concerning the Fund's repurchase program are available on its web site at www.dws-investments.com. NOTE 8. GAIN REALIZED ON THE SALE OF INVESTMENTS NOT MEETING INVESTMENT COMPLIANCE POLICIES During the year ended December 31, 2010, the Fund realized a gain of $1,417,424 on the sale of investments not meeting investment compliance policies of the Fund. The amount of the gain was 0.52% of the Fund's average net assets. 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The New Germany Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The New Germany Fund, Inc. (the "Fund") at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 24, 2011 25 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan (the "Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. A more complete description of the Plan is provided in the Plan brochure available from DWS Investments Service Company, the transfer agent (the "Transfer Agent"), P.O. Box 219066, Kansas City, Missouri 64105 (telephone 1-800-437-6269). Computershare, Inc. (the "Plan Agent") acts as the plan agent under the Plan. A shareholder should read the Plan brochure carefully before enrolling in the Plan.Under the Plan, participating shareholders ("Plan Participants") appoint the Transfer Agent to receive or invest Fund distributions as described below under "Reinvestment of Fund Shares." In addition, Plan Participants may make optional cash purchases through the Transfer Agent as often as once a month as described below under "Voluntary Cash Purchases." There is no charge to Plan Participants for participating in the Plan, although when shares are purchased under the Plan by the Plan Agent on the New York Stock Exchange or otherwise on the open market, each Plan Participant will pay a pro rata share of brokerage commissions incurred in connection with such purchases, as described below under "Reinvestment of Fund Shares" and "Voluntary Cash Purchases." Reinvestment of Fund Shares. Whenever the Fund declares a capital gains distribution, an income dividend or a return of capital distribution payable, at the election of shareholders, either in cash or in Fund shares, or payable only in cash, the Transfer Agent shall automatically elect to receive Fund shares for the account of each Plan Participant. Whenever the Fund declares a capital gains distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock equals or is less than the market price per share on the valuation date (the "Market Parity or Premium"), the Transfer Agent shall apply the amount of such dividend or distribution payable to a Plan Participant to the purchase from the Fund of Fund Shares for a Plan Participant's account, except that if the Fund does not offer shares for such purpose because it concludes Securities Act registration would be required and such registration cannot be timely effected or is not otherwise a cost-effective alternative for the Fund, then the Transfer Agent shall follow the procedure described in the next paragraph. The number of additional shares to be credited to a Plan Participant's account shall be determined by dividing the dollar amount of the distribution payable to a Plan Participant by the net asset value per share of the Fund's common stock on the valuation date, or if the net asset value per share is less than 95% of the market price per share on such date, then by 95% of the market price per share. The valuation date will be the payable date for such dividend or distribution. Whenever the Fund declares a capital gains distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock exceeds the market price per share on the valuation date (the "Market Discount"), the Plan Agent shall apply the amount of such dividend or distribution payable to a Plan Participant (less a Plan Participant's pro rata share of brokerage commissions incurred with respect to open-market purchases in connection with the reinvestment of such dividend or distribution) to the purchase on the open market of Fund shares for a Plan Participant's account. The valuation date will be the payable date for such dividend or distribution. Such purchases will be made on or shortly after the valuation date and in no event more than 30 days after such date except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws. The Transfer Agent or the Plan Agent may aggregate a Plan Participant's purchases with the purchases of other Plan Participants, and the average price (including brokerage commissions) of all shares purchased by the Plan Agent shall be the price per share allocable to each Plan Participant. For all purposes of the Plan, the market price of the Fund's common stock on a payable date shall be the last sales price on the New York Stock Exchange on that date, or, if there is no sale on such Exchange (or, if different, the principal exchange for Fund shares) on that date, then the mean between the closing bid and asked quotations for such stock on such Exchange on such date. The net asset 26 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) value per share of the Fund's common stock on a valuation date shall be as determined by or on behalf of the Fund. The Transfer Agent may hold a Plan Participant's shares acquired pursuant to the Plan, together with the shares of other Plan Participants acquired pursuant to this Plan, in non-certificated form in the name of the Transfer Agent or that of a nominee. The Transfer Agent will forward to each Plan Participant any proxy solicitation material and will vote any shares so held for a Plan Participant only in accordance with the proxy returned by a Plan Participant to the Fund. Upon a Plan Participant's written request, the Transfer Agent will deliver to a Plan Participant, without charge, a certificate or certificates for the full shares held by the Transfer Agent. Voluntary Cash Purchases. Plan Participants have the option of making investments in Fund shares through the Transfer Agent as often as once a month. Plan Participants may invest as little as $100 in any month and may invest up to $36,000 annually through the voluntary cash purchase feature of the Plan. The Plan Agent shall apply such funds (less a Plan Participant's pro rata share of brokerage commissions or other costs, if any) to the purchase on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market of Fund shares for such Plan Participant's account, regardless of whether there is a Market Parity or Premium or a Market Discount. The Plan Agent will purchase shares for Plan Participants on or about the 15th of each month. Cash payments received by the Transfer Agent less than five business days prior to a cash purchase investment date will be held by the Transfer Agent until the next month's investment date. Uninvested funds will not bear interest. Plan Participants may withdraw any voluntary cash payment by written notice received by the Transfer Agent not less than 48 hours before such payment is to be invested. Enrollment and Withdrawal. Both current shareholders and first-time investors in the Fund are eligible to participate in the Plan. Current shareholders my join the Plan by either enrolling their shares with the Transfer Agent or by making an initial cash deposit of at least $250 with the Transfer Agent. First-time investors in the Fund may join the Plan by making an initial cash deposit of at least $250 with the Transfer Agent. In order to become a Plan Participant, shareholders must complete and sign the enrollment form included in the Plan brochure and return it, and, if applicable, an initial cash deposit of at least $250 directly to the Transfer Agent if shares are registered in their name. Shareholders who hold Fund shares in the name of a brokerage firm, bank or other nominee should contact such nominee to arrange for it to participate in the Plan on such shareholder's behalf. If the Plan Participant elects to participate in the Plan by enrolling current shares owned by the Plan Participant with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gains distribution payable after the Transfer Agent receives the Plan Participant's written authorization, provided such authorization is received by the Transfer Agent prior to the record date for such dividend or distribution. If such authorization is received after such record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. If the Plan Participant elects to participate in the Plan by making an initial cash deposit of at least $250 with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gains distribution payable after the Transfer Agent receives the Plan Participant's authorization and deposit, and after the Plan Agent purchases shares for the Plan Participant on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market, provided that the authorization and deposit are received, and the purchases are made by the Plan Agent prior to the record date. If such authorization and deposit are received after the record date, or if the Plan Agent purchases shares for the Plan Participant after the record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. 27 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) A shareholder's written authorization and cash payment must be received by the Transfer Agent at least five business days in advance of the next cash purchase investment date (normally the 15th of every month) in order for the Plan Participant to participate in the voluntary cash purchase feature of the Plan in that month. Plan Participants may withdraw from the Plan without charge by written notice to the Transfer Agent. Plan Participants who choose to withdraw may elect to receive stock certificates representing all of the full shares held by the Transfer Agent on their behalf, or to instruct the Transfer Agent to sell such full shares and distribute the proceeds, net of brokerage commissions, to such withdrawing Plan Participant. Withdrawing Plan Participants will receive a cash adjustment for the market value of any fractional shares held on their behalf at the time of termination. Withdrawal will be effective immediately with respect to distributions with a record date not less than 10 days later than receipt of such written notice by the Transfer Agent. Amendment and Termination of Plan. The Plan may only be amended or supplemented by the Fund or by the Transfer Agent by giving each Plan Participant written notice at least 90 days prior to the effective date of such amendment or supplement, except that such notice period may be shortened when necessary or appropriate in order to comply with applicable law or the rules or policies of the Securities and Exchange Commission or any other regulatory body. The Plan may be terminated by the Fund or by the Transfer Agent by written notice mailed to each Plan Participant. Such termination will be effective with respect to all distributions with a record date at least 90 days after the mailing of such written notice to the Plan Participants. Federal Income Tax Implications of Reinvestment of Fund Shares. Reinvestment of Fund shares does not relieve Plan Participants from any income tax which may be payable on dividends or distributions. For U.S. federal income tax purposes, when the Fund issues shares representing an income dividend or a capital gains dividend, a Participant will include in income the fair market value of the shares received as of the payment date, which will be ordinary dividend income or capital gains, as the case may be. The shares will have a tax basis equal to such fair market value, and the holding period for the shares will begin on the day after the date of distribution. If shares are purchased on the open market by the Plan Agent, a Plan Participant will include in income the amount of the cash payment made. The basis of such shares will be the purchase price of the shares, and the holding period for the shares will begin on the day following the date of purchase. State, local and foreign taxes may also be applicable 28 PROXY VOTING A description of the Fund's policies and procedures for voting proxies for portfolio securities and information about how the Fund voted proxies related to its portfolio securities during the 12-month period ended June 30 is available on our web site — www.dws-investments.com or on the SEC's web site at www.sec.gov. To obtain a written copy of the Fund's policies and procedures without charge, upon request, call us toll free at (800) 437-6269. 2010 U.S. TAX INFORMATION (unaudited) The Fund paid foreign taxes of $488,159 and earned $1,777,843 of foreign source income year during the year ended December 31, 2010. Pursuant to section 853 of the Internal Revenue Code, the Fund designates $0.027 per share as foreign taxes paid and $0.098 per share as income earned from foreign sources for the year ended December 31, 2010. For Federal income tax purposes, the Fund designates approximately $1,310,000, or the maximum amount allowable under tax law, as qualified dividend income. SHARES REPURCHASED AND ISSUED The Fund has been purchasing shares of its common stock in the open market. Shares repurchased and shares issued for dividend reinvestment for the past five years are as follows: Fiscal year ended December 31, Shares repurchased — Shares issued for dividend reinvestment — 29 PRIVACY NOTICE FACTS What Does DWS Investments Do With Your Personal Information? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share can include:  • Social Security number  • Account balances  • Purchase and transaction history  • Bank account information  • Contact information such as mailing address, e-mail address and telephone number How? All financial companies need to share customers' personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers' personal information; the reasons DWS Investments chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does DWS Investments share? Can you limit this sharing? For our everyday business purposes — such as to process your transactions, maintain your account(s), respond to court orders or legal investigations Yes No For our marketing purposes — to offer our products and services to you Yes No For joint marketing with other financial companies No We do not share For our affiliates' everyday business purposes — information about your transactions and experiences No We do not share For our affiliates' everyday business purposes — information about your creditworthiness No We do not share For nonaffiliates to market to you No We do not share Questions? Call (800) 349-4281 or e-mail us at dws-investments.info@dws.com 30 PRIVACY NOTICE (continued) Who we are Who is providing this notice? The New Germany Fund, Inc. What we do How does DWS Investments protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. How does DWS Investments collect my personal information? We collect your personal information, for example. When you  • open an account  • give us your contact information  • provide bank account information for ACH or wire transactions  • tell us where to send money  • seek advice about your investments Why can't I limit all sharing? Federal law gives you the right to limit only  • sharing for affiliates' everyday business purposes — information about your creditworthiness  • affiliates from using your information to market to you  •sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial or non-financial companies. Our affiliates include financial companies with the DWS or Deutsche Bank ("DB") name, such as DB AG Frankfurt and DB Alex Brown. Non-affiliates Companies not related by common ownership or control. They can be financial and non-financial companies. Non-affiliates we share with include account service providers; service quality monitoring services; mailing service providers; and verification services to help in the fight against money laundering and fraud. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you.  • DWS Investments does not jointly market. 31 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL The Fund's directors unanimously approved the continuance of the management agreement between the Fund and Deutsche Investment Management Americas Inc. ("DIMA") and the investment advisory agreement between the Fund and Deutsche Asset Management International GmbH ("DeAMI") (together called the "agreements") at a meeting held on July 19, 2010. In preparation for the meeting, the directors had requested and evaluated extensive materials from DIMA and DeAMI, including performance and expense information for other investment companies with similar investment objectives derived from data compiled by Lipper Inc. ("Lipper"). Prior to voting, the directors reviewed the proposed continuance of the agreements with management and with experienced counsel who are independent of DIMA and DeAMI and received a memorandum from such counsel discussing the legal standards for their consideration of the proposed continuance. The directors also discussed the proposed continuance in a private session with counsel at which no representatives of DIMA or DeAMI were present. In reaching their determination relating to continuance of the agreements, the directors considered all factors they believed relevant, including the following: 1. information comparing the Fund's performance to other investment companies with similar investment objectives and to an index; 2. the nature, extent and quality of investment and administrative services rendered by DIMA and DeAMI; 3. payments received by DIMA and DeAMI from all sources in respect to the Fund and all investment companies in the Deutsche family of funds; 4. the costs borne by, and profitability of, DIMA and DeAMI and their affiliates in providing services to the Fund and to all investment companies in the Deutsche family of funds; 5. comparative fee and expense data for the Fund and other investment companies with similar investment objectives; 6. the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of investors; 7. DIMA's and DeAMI's policies and practices regarding allocation of the Fund's portfolio transactions, including the extent, if any, to which DIMA and DeAMI benefit from soft dollar arrangements; 8. the Fund's portfolio turnover rates compared to those of other investment companies with similar investment objectives; 9. fall-out benefits which DIMA, DeAMI and their affiliates receive from their relationships with the Fund; 10. the professional experience and qualifications of the Fund's portfolio management team and other senior personnel of DIMA and DeAMI; and 11. information concerning the programs established by DIMA and DeAMI with respect to compliance, risk management, disclosure and ethics; 12. the terms of the agreements. The directors also considered their knowledge of the nature and quality of the services provided by DIMA and DeAMI to the Fund gained from their experience where relevant, as directors of the European Equity Fund, Central Europe and Russia Fund and other Deutsche funds, their confidence in DIMA's and DeAMI's integrity and competence gained from that experience and DIMA's and DeAMI's responsiveness to concerns raised by them in the past, including DIMA's and DeAMI's willingness to consider and implement organizational and operational changes designed to improve investment results and the services provided to the Fund. In their deliberations, the directors did not identify any particular information that was all-important or controlling, and each director attributed different weights to the various factors. The directors determined that the overall arrangements between the Fund and DIMA, as provided in the management agreement, and between the Fund and DeAMI, as provided in the investment advisory agreement, were fair and reasonable in light of the services performed, expenses incurred and such other matters as the directors considered relevant in the exercise of their reasonable judgment. The 32 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) directors further determined that they were satisfied that the services provided by DIMA and DeAMI to the Fund represented good value for the money payable to them by the Fund. The material factors and conclusions that formed the basis for the directors' reaching their determination to approve the continuance of the agreements (including their determinations that DIMA and DeAMI should continue in those roles for the Fund, and that the fees payable to DIMA and DeAMI pursuant to the agreements are appropriate) were separately discussed by the directors. Nature, Extent and Quality of Services Provided by DIMA and DeAMI The directors noted that, under the management agreement, DIMA acts as the Fund's corporate manager and administrator and, subject to the supervision of the Fund's board of directors and pursuant to recommendations made by DeAMI, determines suitable securities for investment by the Fund. Under the investment advisory agreement, DeAMI, in accordance with the Fund's investment objectives, policies and limitations, makes recommendations with respect to the Fund's investments and, upon instructions given by DIMA as to suitable securities for investment by the Fund, transmits purchase and sale orders and selects brokers and dealers to execute portfolio transactions on the Fund's behalf. Under the management agreement, DIMA also handles the Fund's relationships with shareholders, is responsible for compliance with regulatory and NYSE listing requirements, negotiates arrangements with third party service providers, provides the Fund's directors with relevant reports, prepares the Fund's tax returns and SEC and shareholder reports, calculates dividends and net asset value, oversees payment of the Fund's expenses and maintains books and records. DIMA also provides the Fund with such office facilities and executive and other personnel adequate to perform its services. DIMA pays all of the compensation of the Fund's directors and officers who are interested persons of DIMA. The directors considered the scope and quality of services provided by DIMA and DeAMI under the agreements and noted that the scope of services provided had expanded over time as a result of regulatory and other developments. The directors noted that, for example, DIMA is responsible for maintaining and monitoring its own and the Fund's compliance programs, and these compliance programs have in recent years been refined and enhanced in light of evolving regulatory requirements. The directors also considered the commitment of DIMA and DeAMI to, and the programs established by each with respect to, compliance, risk management, disclosure and ethics. The directors considered the quality of the investment research capabilities of DIMA and DeAMI and the other resources they have dedicated to performing services for the Fund. The quality of administrative and other services, including DIMA's role in coordinating the activities of the Fund's other service providers, also were considered. The directors concluded that, overall, they were satisfied with the nature, extent and quality of services provided (and expected to be provided) to the Fund under the agreements. Costs of Services Provided and Profitability to DIMA and DeAMI At the request of the directors, DIMA provided information concerning profitability of DIMA's and DeAMI's respective investment advisory and investment company activities and their financial condition based on historical information for 2008 and 2009. The directors reviewed with DIMA assumptions and methods of allocation used by DIMA and DeAMI in preparing Fund specific profitability data. DIMA stated its belief that the methods of allocation used were reasonable, but it noted that there are limitations inherent in allocating costs to multiple individual advisory clients served by an organization such as DIMA and DeAMI where each of the advisory clients draws on, and benefits from, the research and other resources of the Deutsche Bank organization. The directors recognized that it is difficult to make comparisons of profitability from fund management contracts because comparative information is not generally publicly available and is affected by numerous factors, including the structure of the particular adviser, the types of funds it manages, its business mix, numerous assumptions regarding allocations and the adviser's capital structure and cost of capital. In considering profitability information, the directors considered the effect of possible fall-out benefits, on DIMA's and DeAMI's expenses, including any affiliated brokerage commissions. 33 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) The directors noted that during 2003 and 2004 DIMA discontinued using soft dollars to receive third party research from brokers that execute purchases and sales of securities for the Fund, and revised their policies to prohibit consideration of the sale of shares of Deutsche funds when selecting broker dealers to execute portfolio transactions for the Fund or other Deutsche funds. DIMA and DeAMI may continue to allocate brokerage to receive research generated by executing brokers and to receive other information services. The directors recognized that DIMA and DeAMI should, in the abstract, each be entitled to earn a reasonable level of profits for the services it provides to the Fund and, based on their review, concluded that DIMA's and DeAMI's levels of profitability from their relationships with the Fund were not excessive. Investment Results In addition to the information received by the directors for the meeting, the directors receive detailed performance information for the Fund at each regular board meeting during the year. The directors reviewed information showing the Fund's performance compared to that of other investment vehicles compiled by Lipper (a total of 22 funds, consisting of exchange-traded funds, open-end funds and single-country funds). The directors also reviewed information showing performance of the Fund's benchmark index, currently the Germany Midcap Market Performance index of 80 stocks. The comparative information showed that the Fund ranked in the top third in the one, three and five-year periods ending December 31, 2009 and in the third quartile for the 10-year period. While the Fund's results were strongly negative in absolute terms in 2008, they were more favorable than those of its benchmark, and the Fund outperformed its benchmark, often by substantial amounts, in six of the seven years ended 2009. Taking into account these comparisons and the other factors considered, the directors concluded that the Fund's investment results over time were satisfactory. Management and Investment Advisory Fees and Other Expenses The directors considered the management and investment advisory fee rates paid by the Fund to DIMA and DeAMI. The directors recognized that it is difficult to make comparisons of management and advisory fees because there are variations in the services that are included in the fees paid by other funds. The directors also considered the representation by DIMA and DeAMI that they do not manage any institutional accounts that are similar to the Fund, and their review of the reasons that they do not consider institutional fee rates to be relevant to the consideration of appropriate fee rates payable by investment companies such as the Fund. The directors also reviewed the fees charged by the DeAMI in respect of certain institutional accounts managed by the portfolio manager for the Fund. The Fund's expense comparison group consisted of 33 closed end country funds and the information showed that the Fund's effective management fee rate for 2009 of 0.887% was below the average and median of the comparison group. The directors noted that the Fund's effective fee rate reflects the effect of breakpoints. The directors also considered the Fund's total expense ratio in comparison to the fees and expenses of funds within the comparison group. The directors recognized that the expense ratio information for the Fund potentially reflected on DIMA's provision of services, as DIMA is responsible for coordinating services provided to the Fund by others. The directors also noted that the Fund's expense ratio was in the lowest quartile of the comparison group. DIMA explained that this difference was principally the result of the Fund's relatively low management and investment advisory fee and the Fund's relatively large asset base. The directors concluded that the Fund's expense ratio was satisfactory. Economies of Scale The directors noted that the Fund's management fee and investment advisory schedules do contain breakpoints that reduce the fee rate on assets above specified levels. The directors recognized that breakpoints may be an appropriate way for DIMA and DeAMI to share their economies of scale with some funds that have substantial assets or that may grow materially over the next year. However, they also recognized that 34 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) there is no direct relationship between the economies of scale realized by funds and those realized by DIMA and DeAMI as assets increase, largely because economies of scale are realized (if at all) by DIMA and DeAMI across a variety of products and services, and not only in respect of a single fund. Having taken these factors into account, the directors concluded that the Fund's breakpoint arrangements were acceptable under the Fund's circumstances. 35 [THIS PAGE INTENTIONALLY LEFT BLANK.] [THIS PAGE INTENTIONALLY LEFT BLANK.] [THIS PAGE INTENTIONALLY LEFT BLANK.]   EXECUTIVE OFFICES 345 Park Avenue, New York, NY 10154 MANAGER Deutsche Investment Management Americas Inc. INVESTMENT ADVISER Deutsche Asset Management International GmbH CUSTODIAN Brown Brothers Harriman & Co. TRANSFER AGENT DWS Investments Service Company LEGAL COUNSEL Sullivan & Cromwell LLP INDEPENDENT REGISTERED PUBLIC ACOUNTING FIRM PricewaterhouseCoopers LLP DIRECTORS AND OFFICERS CHRISTIAN H. STRENGER Chairman and Director DETLEF BIERBAUM Director JOHN A. BULT Director RICHARD R. BURT Director JOHN H. CANNON Director RICHARD KARL GOELTZ Director DR. FRANZ WILHELM HOPP Director DR. FRIEDBERT MALT Director Dr. FRANK TRÖMEL Director ROBERT H. WADSWORTH Director JOACHIM WAGNER Director WERNER WALBRÖL Director MICHAEL CLARK President and Chief Executive Officer PAUL H. SCHUBERT Chief Financial Officer and Treasurer RAINER VERMEHREN Vice President and Lead Portfolio Manager RITA RUBIN Chief Legal Officer ALEXIS KUCHINSKY Chief Compliance Officer JOHN CARUSO Anti-Money Laundering Compliance Officer JOHN MILLETTE Secretary R-20591-1 (2/11) VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. Plan participants may invest as little as $100 in any month and may invest up to $36,000 annually. The Plan allows current shareholders who are not already participants in the Plan and first time investors to enroll in the Plan by making an initial cash deposit of at least $250 with the plan agent. Share purchases are combined to receive a beneficial brokerage fee. A brochure is available by writing or telephoning the transfer agent: DWS Investments Service Company th Street 6th Floor Attn: Closed-End Fund Area Kansas City, MO 64105 Tel.: 1-800-437-6269 This report, including the financial statements herein, is transmitted to the shareholders of The New Germany Fund, Inc. for their information. This is not a prospectus, circular or representation intended for use in the purchase of shares of the Fund or any securities mentioned in this report. The information contained in the letter to the shareholders, the interview with the lead portfolio manager and the report from the investment adviser and manager in this report are derived from carefully selected sources believed reasonable. We do not guarantee its accuracy or completeness, and nothing in this report shall be construed to be a representation of such guarantee. Any opinions expressed reflect the current judgment of the author, and do not necessarily reflect the opinion of Deutsche Bank AG or any of its subsidiaries and affiliates. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940 that the Fund may purchase at market prices from time to time shares of its common stock in the open market. Comparisons between changes in the Fund's net asset value per share and changes in the MSCI-EMUI Index should be considered in light of the Fund's investment policy and objectives, the characteristics and quality of the Fund's investments, the size of the Fund and variations in the foreign currency/dollar exchange rate. Fund Shares are not FDIC-insured and are not deposits or other obligations of or guaranteed by any bank. Fund Shares involve investment risk, including possible loss of principal. For latest net asset value, schedule of the Fund's largest holdings, dividend data and shareholder inquiries, please call 1-800-437-6269 in the U.S. or 617-443-6918 outside of the U.S. ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The Fund’s Board of Directors has determined that the Fund has at least one “audit committee financial expert” serving on its audit committee: Mr. John H. Cannon, Mr. Robert H. Wadsworth, Mr. Richard Karl Goeltz and Mr. Joachim Wagner. Each of these audit committee members is “independent,” meaning that he is not an “interested person” of the Fund (as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940) and he does not accept any consulting, advisory, or other compensatory fee from the Fund (except in the capacity as a Board or committee member). An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933, as a result of being designated as an “audit committee financial expert.” Further, the designation of a person as an “audit committee financial expert” does not mean that the person has any greater duties, obligations, or liability than those imposed on the person without the “audit committee financial expert” designation. Similarly, the designation of a person as an “audit committee financial expert” does not affect the duties, obligations, or liability of any other member of the audit committee or board of directors. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES THE NEW GERMANY FUND, INC. FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
